United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 7, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-30907
                         Summary Calendar



DANIEL C. JENKINS,

                                    Plaintiff-Appellant,

versus

CLECO CORP.; ET AL,

                                    Defendants,

LIBERTY LIFE ASSURANCE COMPANY OF BOSTON,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-1407
                       --------------------

Before JOLLY, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     This court must examine the basis of its jurisdiction on

its own motion if necessary.   Mosley v. Cozby, 813 F.2d 659, 660

(5th Cir. 1987).   In the instant lawsuit, Daniel C. Jenkins filed

a notice of appeal from the district court’s order granting

summary judgment in favor of Liberty Life Assurance Company of

Boston (“Liberty Life”), dismissing Jenkins’ claims against

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30907
                                 -2-

Liberty Life regarding its denial of long-term disability

benefits with prejudice.    Jenkins’ claims of disability

discrimination against CLECO Corporation remain to be

adjudicated.

     When an action involves multiple parties or multiple claims,

any decision that adjudicates the liability of fewer than all

the parties or disposes of fewer than all the claims does not

terminate the litigation and is therefore not appealable unless

certified by the district court under FED. R. CIV. P. 54(b).

See Thompson v. Betts, 754 F.2d 1243, 1245 (5th Cir. 1985);

Borne v. A & P Boat Rentals No. 4, Inc., 755 F.2d 1131, 1133

(5th Cir. 1985).    The district court has not certified the order

for appeal.    Accordingly, this court is without jurisdiction.

     APPEAL DISMISSED.